Motion granted and case set down for re-argument on the third Monday of term commencing September thirtieth next. The questions of which the court desires re-argument are the ones arising upon the claim of the plaintiff in substance that the judgment of the Appellate Division should be affirmed so far as it awarded to him a share of the profits under the Peary-Treadgold contract, and upon the opposing claim of the defendant Guggenheim Exploration Company in substance that under the view expressed by this court in its opinion in respect of plaintiff's right to recover a share of the compensation awarded by the exploration company to the defendant Peary, the judgment of the Appellate Division should have been wholly reversed and that of the Special Term reinstated. *Page 596